Citation Nr: 0210697	
Decision Date: 08/28/02    Archive Date: 09/05/02

DOCKET NO.  96-18 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for left femur 
fracture.

2.  Entitlement to service connection for right femur 
fracture.

3.  Entitlement to a higher initial rating in excess of 10 
percent for DeQuervain's tenosynovitis of the left wrist.

4.  Entitlement to a higher initial rating in excess of 10 
percent for epicondylitis of the right elbow.

5.  Entitlement to a higher initial rating in excess of 10 
percent for right tibial plateau fracture.

6.  Entitlement to a higher initial rating in excess of 10 
percent for left tibial plateau fracture.

7.  Entitlement to an initial increased (compensable) rating 
for a left foot fracture.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1, 1994, to 
April 13, 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1995 rating decision by the 
Phoenix, Arizona, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which, in pertinent part, denied 
service connection for fractures of the left and right femurs 
and granted service connection for DeQuervain's tenosynovitis 
of the left wrist, epicondylitis of the right elbow, right 
tibial plateau fracture, left tibial plateau fracture, and a 
left foot fracture, assigning noncompensable ratings 
effective from April 14, 1995.

The veteran testified at a hearing at the RO in December 
1996.  A copy of the transcript is associated with the 
record.

During the pendency of this appeal, a February 1998 hearing 
officer decision awarded a 10 percent rating based upon 
multiple noncompensable service-connected disabilities 
pursuant to 38 C.F.R. § 3.324, effective from April 1995.  
Later, in a March 2000 rating decision, the RO assigned 
separate 10 percent ratings for DeQuervain's tenosynovitis of 
the left wrist, epicondylitis of the right elbow, right 
tibial plateau fracture, and left tibial plateau fracture, 
effective from April 1995.  Inasmuch as a 10 percent rating 
is not the maximum benefit under the rating schedule and the 
veteran has not limited her claim to a 10 percent rating, the 
claims for higher ratings for these disabilities remain in 
controversy and are still viable issues for appellate 
consideration by the Board.  

In November 2000, the Board remanded the case to the RO for 
further development.  The case has been returned to the Board 
for further appellate review.

A review of the claims file shows that at the March 2001 VA 
examination, the veteran appeared to raise a claim for an 
increased rating for her service-connected right foot 
disability.  This matter is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The RO has expended sufficient efforts to obtain all 
relevant evidence necessary for an equitable disposition of 
the appeal.

2.  There is no competent medical evidence of a left femur 
fracture related to service.

3.  There is no competent medical evidence of a right femur 
fracture related to service.

4.  The veteran's DeQuervain's tenosynovitis of the left 
wrist is currently manifested by slight tenderness of the 
distal lateral radial styloid and slight plus tenderness in 
the ligament just distal to the radial styloid of the left 
wrist, nearly full range of motion with loss of only 10 
degrees of palmar flexion, and functional impairment rated as 
minor; there is no evidence of ankylosis or arthritis.

5.  The veteran's epicondylitis of the right elbow is 
currently manifested by slight tenderness around the 
epicondyle, full range of motion with extension to 0 degrees 
and flexion to 145 degrees, and functional impairment rated 
as minor; there is no evidence of ankylosis or arthritis.

6.  The veteran's residuals of stress fracture of the right 
tibial plateau, are currently manifested by slight tenderness 
anteriorly in the soft tissues, complaints of pain on 
internal and external rotation, nearly full range of motion 
with flexion to 130 degrees and extension to 0 degrees, and 
minimal functional impairment; medical findings do not show 
symptoms approaching a moderate knee or ankle disability.

7.  The veteran's residuals of stress fracture of the left 
tibial plateau, are currently manifested by slight tenderness 
anteriorly in the soft tissues, complaints of pain on 
internal and external rotation, nearly full range of motion 
with flexion to 135 degrees and extension to 0 degrees, and 
minimal functional impairment; medical findings do not show 
symptoms approaching a moderate knee or ankle disability.

8.  The veteran's left foot disability is presently 
manifested by tenderness and pain to the plantar surface of 
the left heel with no objective evidence of moderate 
disability.


CONCLUSIONS OF LAW

1.  Claimed left femur fracture was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).

2.  Claimed right femur fracture was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).

3.  The schedular criteria for an initial rating in excess of 
10 percent for DeQuervain's tenosynovitis of the left wrist 
have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 
4.71a, Diagnostic Code 5024 (2001).

4.  The schedular criteria for an initial rating in excess of 
10 percent for epicondylitis of the right elbow have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. § 4.71a, Diagnostic Codes 5019, 5206 (2001).

5.  The schedular criteria for an initial rating in excess of 
10 percent for a right tibial plateau fracture have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. § 4.71a, Diagnostic Code 5262 (2001).

6.  The schedular criteria for an initial rating in excess of 
10 percent for a left tibial plateau fracture have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. § 4.71a, Diagnostic Code 5262 (2001).

7.  The schedular criteria for an initial compensable rating 
for a left foot fracture have not been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 
4.71a, Diagnostic Code 5284 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of the appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA).  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000)) (codified as amended at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001)).  The VCAA became effective on November 9, 2000.  This 
law not only did away with the concept of a well-grounded 
claim, but also imposed additional duties and obligations on 
the VA in developing claims.  The new law includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
This change is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  See Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  VA has also 
revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  See 
66 Fed. Reg. at 45,620-32 (Aug. 29, 2001).  VA is not 
required, however, to provide assistance to a claimant if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  

After examining the record, the Board is satisfied that all 
relevant facts pertaining to the veteran's service-connection 
and increased rating claims have been properly developed as 
service and VA medical records, a transcript of a December 
1996 RO hearing, and VA examination reports dated in June 
1995, March 1997, April 1999 and March 2001 have been 
associated with the claims file.  

With regard to the RO's compliance with the November 2000 
Board remand instructions, the Board notes that the RO was 
instructed to schedule the veteran for an orthopedic 
examination and to have the examiner specifically comment on 
any functional impairment and any present left or right femur 
disorder and to discuss whether or not any present disability 
is related to mid-femoral diaphysis stress fractures noted 
during active service.  The March 2001 VA examiner commented 
on the degree of functional impairment and noted that X-rays 
of the veteran's femurs were negative for femur fractures.  

In compliance with the Board's November 2000 remand, the RO 
also asked the veteran to furnish the names and addresses of 
all health care providers who had treated her for the 
disorders under consideration since her discharge from 
service and to sign authorizations for release of such 
information.  The veteran did not reply to the RO's December 
2000 letter.  The duty to assist is not a one-way street, and 
the veteran has not fulfilled her duty to cooperate in this 
matter.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Given the foregoing, the Board finds that the RO has 
substantially complied with the Board's November 2000 remand.  
See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand 
not required under Stegall v. West, 11 Vet. App. 268 (1998) 
where Board's remand instructions were substantially complied 
with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Thus, the Board is satisfied that all relevant facts have 
been properly developed, to the extent possible, and no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5103A (West 
Supp. 2001).  In this connection, the Board finds that the VA 
examination reports and recent VA treatment reports, which 
evaluate the status of the veteran's health and disabilities, 
are adequate for determining whether service connection or 
higher disability ratings are warranted, particularly in 
light of the veteran's failure to respond to the RO's 
December 2000 letter.  

The Board also finds that the requirements regarding notice, 
which must be provided to the veteran under the VCAA have 
been satisfied by a February 1996 statement of the case, the 
subsequent supplemental statements of the case, the February 
1998 hearing officer's decision, and the March 2000 rating 
decision, as the RO advised the veteran of what must be 
demonstrated to establish service connection and the criteria 
for higher disability ratings. 

In light of the foregoing, the Board finds that the RO has 
notified the veteran of the evidence needed to substantiate 
her claims and has obtained and fully developed all relevant 
evidence necessary for an equitable disposition.  As such, 
there has been no prejudice to the veteran in this case that 
would warrant further notice or development, the veteran's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard v. Brown, 4 Vet. App. 
384, 393 (1993).


I.  Factual Background

Service medical records show that, in December 1994, the 
veteran was seen after smashing her left wrist getting onto a 
bus carrying heavy bags.  X-rays were normal and a bruised 
wrist was diagnosed.  She continued to be seen for pain in 
the left hand and wrist and, in January 1995, the veteran was 
diagnosed with DeQuervain's tenosynovitis of the left wrist.  
In January 1995, the veteran complained of left ankle pain 
following a march; however, X-rays were negative.  The 
veteran first reported complaints of right forearm and elbow 
pain in February 1995 after throwing grenades.  She continued 
to be seen for pain on motion and tenderness in the right 
forearm and elbow.  The veteran initially was diagnosed with 
right elbow flexor tendonitis.  In February and March 1995, 
the veteran was seen for complaints of pain in both knees.  A 
March 1995 bone scan revealed severe stress change versus 
stress fracture of the right medial tibial plateau; stress 
change in the left medial tibial plateau; stress fracture at 
the base of the right first and second metatarsal bones; and 
possible stress fracture versus marked stress change of the 
left calcaneus; stress changes in both femurs, right greater 
than left; and bilateral shin splits.  

At the time of a June 1995 VA examination, the veteran had an 
antalgic gait and was wearing braces on her knees and splints 
on the right forearm and left wrist.  The veteran complained 
of pain with hopping on either foot, heel-and-toe walking, 
squatting, and raising.  Finkelstein test was positive on the 
left for DeQuervain's tenosynovitis.  There was full range of 
motion of the right elbow, but there also was pain on motion 
and tenderness of the left medial epicondyle.  The veteran 
had right elbow pain when she gripped a chair and pulled up.  
There was tenderness of the fourth right metacarpal.  Both 
knees had full range of motion with pain on motion.  The 
anterior tibias were tender as well, but the femurs were not 
tender.  The veteran's feet were normal on inspection.  There 
was full range of motion of the left hand and wrist joints.  
She could make a complete fist with her left hand.  There was 
pain on motion of both ankle joints, but the veteran had full 
range of motion of ankle and subtalar joints.  There was also 
pain on motion of the subtalar joints.  "Draw[er]" sign was 
negative bilaterally.  The impression included DeQuervain's 
tenosynovitis of the left thumb, epicondylitis of the right 
elbow, history of non-healing knee fractures, and residual 
fractures of her feet, ankles and tibias. 

In an October 1995 rating decision, the RO, in pertinent 
part, denied service connection for fractures of the left and 
right femurs and granted service connection for DeQuervain's 
tenosynovitis of the left wrist, epicondylitis of the right 
elbow, right tibial plateau fracture, left tibial plateau 
fracture, and a left foot fracture, assigning noncompensable 
ratings effective from April 1995.

VA treatment records from June 1995 to January 1997 show that 
the veteran reported a history of broken bones, stress 
changes in both femurs and tendonitis in the left wrist and 
right forearm in June 1995 and was referred to physical 
therapy.  In July 1995, both the left wrist and left thumbs 
were noted to have full range of motion.  An August 1995 
record reveals an assessment of stress fractures lower 
extremities, much improved with physical therapy.  In October 
1995, the veteran complained of pain in the joints, 
especially the knees.  On examination, the bilateral knee 
range of motion was complete without pain.  The assessment 
was joint pain of questionable etiology.  In November 1995, 
the veteran complained that she had had painful feet for a 
year.  She was diagnosed with plantar fasciitis, left greater 
than right.  A March 1996 record shows that her orthotics fit 
well to the arch and she was instructed to wear athletic or 
low heel shoes.  An April 1996 record reveals nearly total 
relief from pain in feet, but reports of "snaps and crackles" 
in the rest of legs, knee and back pain.  On examination, the 
veteran was positive for pain on palpation of the bilateral 
calcaneus and equinus.  She was advised to wear her orthotics 
daily.  At an October 1996 visit, tenderness was noted on 
palpation of lateral heel, bilaterally, and the assessment 
was heel pain and metatarsalgia, bilaterally, secondary to 
hypermobile gait.  

At a December 1996 RO hearing, the veteran testified that she 
had been treated only at VA since her discharge.  She 
complained of left thumb problems, right elbow and arm pain 
and numbness, bowed ankles, broken arches, left and right 
knee swelling and pain, the knees giving way, femur aches, 
and foot pain.  The veteran indicated that she was not 
receiving treatment for femur problems, that she had been 
given special shoes to wear for her foot problems, and that 
she had had heat and ultrasound treatment for her elbow.  She 
stated that she was not receiving any medications because of 
her gastrointestinal problems.  Her representative indicated 
that the claim for service connection for a left ankle 
disorder actually came under the fracture of the left foot.

At her hearing, the veteran submitted a statement dated 
August 24, 1996 from her mother.  Her mother noted that after 
the holidays in November 1994, the veteran had complained 
about pain in her legs and feet.  In January 1996, while in 
basic training at Fort Leonardwood, the veteran had written 
that she had sprained her ankle and that her knees had 
started to hurt.  In March of 1996, the veteran had written 
that she had been diagnosed with tendonitis.  The veteran's 
mother indicated that the veteran was not one to complain of 
pain throughout her childhood and that when she told her 
parents about her aches and leg problems, they had realized 
this was a major issue, which was preventing the veteran from 
participating in her military training.  Her mother stated 
that she did not see her daughter until July 1995.  By then 
she was much improved, but the veteran could only wear large 
padded sandals, which helped to cushion painful feet.  The 
veteran's mother added that the veteran had entered the 
service in good physical condition, but had returned to 
civilian life with a great deal of pain.

At a March 1997 VA examination, the veteran indicated that 
she did not have any bone or joint prescriptions but did take 
Tylenol.  She worked full-time as a realtor.  The veteran 
reported a history of various areas of pain with onset about 
January 1995 after running in a 3-mile run with full gear, 
then running on a sidewalk, hitting a chuck hole and 
fracturing her left heel.  After that, the veteran stated 
that she overcompensated with the right foot and broke two 
toes and, in trying to balance the right versus the left 
feet, she had stress going up both lower extremities to the 
hips, including stress fractures in both femurs.  She 
complained of decreased strength due to pain in the right 
elbow but indicated the condition was 80 percent better.  The 
veteran indicated that she had some pain in the left wrist 
and decreased strength due to pain in the thumb; the 
condition was 80 percent better.  The lower extremities were 
90 percent better; they hurt when she walked but were 
essentially okay at rest.  She described no swelling, 
numbness, or tingling.  The veteran stated that she could not 
run due to pain in the knee area, both right and left.  On 
examination, there was no tenderness over the trochanteric 
bursae.  She was, however, tender directly over the broad 
plate of the trochanter, right and left.  Her gait was normal 
and she was able to walk on heels and toes.  She had some 
tenderness in both thighs, about the anterior aspect, distal 
half.  The right elbow demonstrated normal flexion, 
extension, pronation and supination.  There was tenderness 
about the tip of the right upper condyle, but otherwise no 
tenderness about the right elbow region.  Range of motion of 
the left thumb was within normal limits.  There was 
tenderness over the radial styloid, which had increased by 
having her place the thumb in full flexion.  There was no 
pain on extension of the thumb.  There was tenderness to 
palpation about the medial aspect of the right knee and 
medial and lateral aspects of the left knee.  Range of motion 
for both knees was extension to 0 degrees and flexion to 130 
degrees.  Muscle strength was normal on both lower 
extremities.  Bilaterally, cruciate and collateral ligaments, 
McMurray test, effusion, and crepitation were normal or 
negative.  There was active and symmetric range of motion of 
both ankles and feet.  There was no visible swelling.  The 
veteran was tender below the medial malleolus, right and 
left, and over the dorsum of both feet on palpation.  The 
examiner's comment included history of physical stress 
related injuries to multiple areas and there was no evidence 
of any trochanteric bursitis.  

X-ray studies were done the following day.  X-rays of the 
right elbow showed mineralization and alignment were normal 
without fractures or osseous lesions.  There were no spur 
formations, free joint bodies, or fat pad elevation.  There 
was a speck of calcific density adjacent to the radial head 
suggesting the possibility of calcific periarthritis.  Ankle 
X-rays showed mineralization and alignment were normal.  The 
tibiotalar joint space was unremarkable.  The plantar arches 
were preserved.  There were no plantar or posterior calcaneal 
spurs on the right or left.  Foot X-rays revealed that there 
was mild hallux valgus deformity of the first toes, 
bilaterally, and slight medial incurvation of the fourth 
toes, bilaterally.  There were no fractures or destructive 
lesions evident.  X-rays of the left wrist showed 
mineralization and alignment were normal.  On a lateral X-
ray, the left hand was slightly tilted; no definite 
dislocations were identified.  Knee X-rays showed 
mineralization and alignment were normal without fracture or 
osseous lesions.  There was no fabella, free joint bodies or 
spur formations.  X-rays of the femurs showed mineralization 
and alignment were normal.  No fractures or destructive 
lesions were identified of the femurs.  The acetabular joint 
spaces were grossly unremarkable.

At an April 1999 VA examination, the veteran complained of 
knee pain with the prolonged standing and walking required by 
her job as a realtor.  She reported that the knees did not 
give way or lock, but occasionally she stumbled.  On 
examination, the veteran was well appearing, well developed, 
well nourished, alert, cooperative, and in no acute distress.  
Her gait was normal without assistive devices.  She normally 
moved about the examination room.  The veteran was able to 
hop on either foot, heel-and-toe walk, squat and rise.  There 
was tenderness and pain on motion of the left thumb.  
Finkelstein test was positive for the left wrist consistent 
with DeQuervain's tenosynovitis.  There was full range of 
motion of the right elbow with tenderness of the medial 
epicondyle.  There was tenderness and pain on motion, but 
with full range of motion of the right elbow.  The left 
plantar fascia was tender, but otherwise normal on 
examination.  The veteran had full range of motion of both 
knees but there was positive crepitus left knee and positive 
tenderness and pain on motion of the knees.  McMurray test 
was positive.  Left wrist X-rays showed no definite bony or 
joint abnormality.  Left hand X-rays showed visualized 
osseous structures as well as joints were intact.  Knee, 
right elbow and left foot X-rays showed no definite bony or 
joint abnormality.  The impression was residual of status 
post stress fractures of the knees; DeQuervain's 
tenosynovitis of the left wrist; tenderness and pain on 
motion of the left thumb; left thumb flexor muscles were 
normal but extensors had 3/5 strength; and plantar fasciitis 
of the left foot. 

Following the April 1999 VA examination, in a March 2000 
rating decision, the RO assigned separate 10 percent ratings 
for DeQuervain's tenosynovitis of the left wrist, 
epicondylitis of the right elbow, right tibial plateau 
fracture, and left tibial plateau fracture, effective from 
April 1995.   

At a March 2001 VA examination, the veteran reported that her 
right elbow did not hurt unless she picked up and held a lot 
of books for example and she thought that motion was normal.  
She also stated that her left wrist hurt in cold weather; 
that her left foot and heel hurt almost daily without a limp; 
that both knees hurt and swelled daily; and that she had pain 
in the front of both thighs if she tried to walk or hike over 
about a quarter of a mile.  

On examination, she appeared to be in no acute distress.  Her 
gait was normal.  There was slight to slight plus tenderness 
about the plantar aspect of the left mid-heel; otherwise the 
left foot examination was normal.  Capillary circulation to 
the toes was normal.  There was slight plus tenderness 
between the lateral epicondyle and the olecranon to palpation 
of the right elbow.  Grip was normal in both hands.  
Capillary circulation in the fingers of both hands was 
normal.  Range of motion of the right elbow was extension to 
0 degrees and flexion to 145 degrees.  There was slight 
tenderness of the distal lateral radial styloid and slight 
plus tenderness in the ligament just distal to the radial 
styloid of the left wrist.  Range of motion was dorsiflexion 
to 75-80 degrees; palmar flexion to 70 degrees; radial 
deviation to 20 degrees; and ulnar deviation to 40-45 
degrees.  There was slight tenderness anteriorly in the soft 
tissues, right and left thighs/femurs; otherwise the 
examination was negative.  No tenderness was noted on 
palpation of both knees.  Cruciate and collateral ligaments 
were stable.  There was no effusion or crepitation palpated 
on active motion.  On the right leg, McMurray test, internal 
rotation the veteran complained of some pain about the upper 
third of the tibia medially; on external rotation she 
complained of some pain about the medial half of her shin.  
On internal and external rotation of the left leg, the 
veteran complained of some pain in the medial knee region.  
Range of motion of both knees was extension to 0 degrees, 
bilaterally, and flexion to 130 degrees on the right and to 
135 degrees on the left.  With respect to DeQuervain's 
tenosynovitis of the left wrist, functional impairment was 
rated as minor, with loss in range of motion of 10 degrees of 
palmar flexion of the left wrist.  With respect to the 
epicondylitis of the right elbow, functional impairment was 
minor, with no loss in range of motion.  With respect to the 
right tibial plateau, functional impairment was minimal, with 
loss in range of motion of 5 degrees of flexion.  With 
respect to the left tibial plateau, functional impairment was 
minimal, with no loss in range of motion.  With respect to 
old healed fractures of the femurs, functional impairment was 
rated as negligible.  With respect to the old left foot 
fracture, functional impairment was minimal.  An addendum 
indicated that all X-rays were normal.

VA treatment records from June 2000 to November 2001 show no 
treatment for the disorders in question.

II.  Analysis

A.  Service Connection of Femur Fractures

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
Supp. 2001); 38 C.F.R. § 3.303 (2001).  Service connection 
can also be granted for certain chronic diseases if they 
become manifest to a degree of 10 percent or more within one 
year of separation from active service.  38 U.S.C.A. § 
1112(a)(1) (West 1991); 38 C.F.R. §§ 3.307, 3.309 (2001).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the chronicity provision of 38 C.F.R. § 
3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, service connection may be established if the 
condition is observed during service or any applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (Court held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  The Court 
has also held that "Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In determining whether evidence submitted by a veteran is 
credible the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence.  Caluza v. 
Brown, 7 Vet. App. 498, 511 (1995).

The Federal Circuit Court has recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2001).

Based upon the evidence of record, the Board finds 
entitlement to service connection for fractures of the left 
and right femurs is not warranted.  Service medical records 
show a March 1995 bone scan revealed stress changes in both 
femurs, right greater than left, but no confirmed femur 
fractures.  These resolved without residual disability.  
Although VA outpatient treatment records and VA examination 
reports reveal that the veteran has reported symptoms of 
pain, there is no clear diagnosis of any present disease or 
disability due to a disease or injury incurred in or 
aggravated by active service.  The March 2001 VA examiner 
noted that X-rays of both femurs were negative; no fracture 
was reported by the radiologist.  In the absence of left or 
right femur fracture, service connection is not established.  
The Court has held that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999), appeal dismissed in part, and vacated 
and remanded in part sub nom. Sanchez-Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001).

The Board also finds that the veteran's own statements and 
testimony as to a bilateral femur disability is not competent 
to establish a medical diagnosis.  See Grottveit, 5 Vet. App. 
at 93; Espiritu, 2 Vet. App. at 494.  Although the veteran 
testified she had worked as a field medic in service, the 
Board notes that the veteran had less than 5 months of active 
service and her discharge report does not indicate she 
completed any special medical training.

When all the evidence is assembled VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  As the Board finds no 
competent evidence of a present disability has been 
submitted, the claim for entitlement to service connection 
must be denied.  See Brammer, 3 Vet. App. at 225; Rabideau, 2 
Vet. App. at 143-44.

B.  Higher Initial Rating Claims

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Ratings Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2001).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making a disability evaluation.  38 C.F.R. 
§ 4.1.  Since the present appeal arises from an initial 
rating decision which established service connection and 
assigned the initial disability ratings, it is not the 
present level of disability which is of primary importance, 
but rather the entire period is to be considered to ensure 
that consideration is given to the possibility of staged 
ratings; that is, separate ratings for separate periods of 
time based on the facts found.  See Fenderson v. West, 12 
Vet. App. 119. 

When an unlisted condition is encountered, the Rating 
Schedule permits VA to rate a disability under a closely 
related disease or injury in which not only the functions 
affected, but also the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1995).

1.  DeQuervain's Tenosynovitis of the Left Wrist

The veteran's left wrist disorder has been diagnosed as 
DeQuervain's tenosynovitis.  Under 38 C.F.R. § 4.71a, 
Diagnostic Code 5024, tenosynovitis is rated on limitation of 
motion of affected parts as degenerative arthritis.  Under 38 
C.F.R. § 4.71a, Diagnostic Code 5215, a 10 percent rating is 
warranted for limitation of motion of the wrist where 
dorsiflexion is less than 15 degrees, or where palmar flexion 
is limited in line with the forearm.  38 C.F.R. § 4.71a, 
Diagnostic Code 5215 (2001).  This is the maximum rating 
available under this diagnostic code.  Normal wrist 
dorsiflexion is 70 degrees, normal wrist palmar flexion is 80 
degrees, wrist ulnar deviation is 45 degrees and wrist radial 
deviation is 20 degrees.  38 C.F.R. § 4.71, Plate I (2001).

Under Diagnostic Code 5214, if there is ankylosis of the 
wrist which is favorable in 20 to 30 degrees of dorsiflexion, 
a 30 percent rating may be assigned if the major extremity is 
affected, and a 20 percent rating may be assigned if the 
minor extremity is affected.  38 C.F.R. § 4.71, Diagnostic 
Code 5214 (2001).  Ankylosis is defined as immobility and 
consolidation of a joint due to disease, injury or surgical 
procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992).

With respect to DeQuervain's tenosynovitis of the left wrist, 
the March 2001 examination report shows that there was slight 
tenderness of the distal lateral radial styloid and slight 
plus tenderness in the ligament just distal to the radial 
styloid of the left wrist.  Range of motion was dorsiflexion 
to 75-80 degrees; palmar flexion to 70 degrees; radial 
deviation to 20 degrees; and ulnar deviation to 40-45 
degrees.  The examiner rated functional impairment as minor, 
with loss in range of motion of 10 degrees of palmar flexion 
of the left wrist.  Although the veteran has complained of 
left thumb pain that affects her wrist function, the veteran 
has already been assigned the highest disability rating 
available for limitation of motion under Diagnostic Code 
5215.  In such an instance, where "the appellant is already 
receiving the maximum disability rating" for limitation of 
motion, consideration of the provisions of DeLuca v. Brown, 8 
Vet. App. 202 (1995) (functional impairment due to pain must 
be equated to loss of motion) is not required.  Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997); see also VAOPGCPREC 36-97.  

Additionally, the Board notes that the veteran's claims file 
does not contain a diagnosis of ankylosis.  In the absence of 
ankylosis, the Board may not rate her left wrist disability 
as ankylosis under Diagnostic Code 5214.  Johnston, 10 Vet. 
App. at 85.  The Board further finds that the pain and 
weakness associated with the disorder has not resulted in 
limitation of motion of the wrist to such a degree that the 
function is comparable with an ankylosed wrist.  

There is no evidence suggesting that her disability has been 
more severe than the extent contemplated in a 10 percent 
rating at any time during the period of this initial 
evaluation.  Thus, the preponderance of the evidence is 
against the assignment of a higher rating for the veteran's 
service-connected left wrist disability under either 
Diagnostic Code 5214 or 5215.

2.  Epicondylitis of the Right Elbow

In this case the RO has evaluated the veteran's service-
connected right elbow epicondylitis, by analogy, under 
Diagnostic Codes 5019-5206 for bursitis.  Under 38 C.F.R. § 
4.71a, Diagnostic Code 5019, bursitis is rated based on 
limitation of motion of the affected part, as for 
degenerative arthritis.  Diagnostic Code 5206 addresses 
limitation of flexion of the forearm.  

The average normal range of motion of the forearm (elbow) is 
0 degrees of extension, 145 degrees of flexion, 80 degrees of 
pronation, and 85 degrees of supination.  38 C.F.R. § 4.71, 
Plate I (2001).

Under Diagnostic Code 5206, for either the major or minor 
arm, when flexion of the forearm is limited to 110 degrees, a 
noncompensable (0 percent) rating is assigned.  A 10 percent 
rating is warranted if flexion is limited to 100 degrees.  A 
20 percent rating requires limitation of forearm flexion to 
90 degrees, if either the major or minor extremity is 
involved.  When flexion is limited to 70 degrees, a 30 
percent rating is assigned for the major arm, and a 20 
percent rating for the minor arm.  Flexion limited to 55 
degrees warrants a 40 percent rating for the major arm, and a 
30 percent rating for the minor arm.  When flexion is limited 
to 45 degrees, a 50 percent rating is warranted for the major 
arm, and a 40 percent rating for the minor arm.  38 C.F.R. § 
4.71a, Diagnostic Code 5206 (2001).

Under Diagnostic Code 5207, for either the major or minor 
arm, limitation of extension of the forearm from 45 to 60 
degrees warrants a 10 percent rating.  If extension is 
limited to 75 degrees, a 20 percent rating is appropriate if 
either upper extremity is involved.  When extension is 
limited to 90 degrees, a 30 percent rating is assigned for 
the major arm, and a 20 percent rating for the minor arm.  
Extension limited to 100 degrees warrants a 40 percent rating 
for the major arm, and a 30 percent rating for the minor arm.  
When extension is limited to 110 degrees, a 50 percent rating 
is warranted for the major arm, and a 40 percent rating for 
the minor arm.  38 C.F.R. § 4.71a, Diagnostic Code 5207 
(2001).

A 20 percent evaluation is warranted where flexion of either 
forearm is limited to 100 degrees and extension is limited to 
45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5208 (2001).

The Board finds that the medical evidence in this case does 
not warrant assignment of the next higher evaluation of 20 
percent.  In order to warrant an evaluation of 20 percent, 
the medical evidence must show either limitation of flexion 
of the forearm to 90 degrees (Diagnostic Code 5206), 
limitation of extension of the forearm to 75 degrees 
(Diagnostic Code 5207), limitation of flexion of the forearm 
to 100 degrees and extension to 45 degrees (Diagnostic Code 
5208), joint fracture, with marked cubitus varus or cubitus 
valgus deformity or with ununited fracture of the head of the 
radius (Diagnostic Code 5209), nonunion in the lower half of 
the ulna (Diagnostic Code 5211), nonunion in the upper half 
of the radius (Diagnostic Code 5212), or impairment of 
supination and pronation (Diagnostic Code 5213).  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5206, 5207, 5208, 5209, 
5211, 5212, 5213 (2001).  The evidence of record does not 
show such symptomatology.

The most recent VA examination reports show that the veteran 
had full extension of the right elbow.  The March 2001 report 
revealed extension to 0 degrees and flexion to 145 degrees.  
There was slight plus tenderness between the lateral 
epicondyle and the olecranon to palpation of the right elbow.  
Grip was normal in both hands.  Capillary circulation in the 
fingers of both hands was normal.  With respect to the 
epicondylitis of the right elbow, the examiner stated the 
veteran's functional impairment was minor, with no loss in 
range of motion.  At the April 1999 VA examination, 
tenderness and pain were noted on motion, but the veteran had 
full range of motion of the right elbow.  

The Board finds that the current rating includes 
consideration of 38 C. F.R. §§ 4.40, 4.45, as interpreted in 
DeLuca, 8 Vet. App. at 204-05, and a higher rating is not 
warranted as the March 2001 examiner indicated that the 
veteran's functional impairment was minor.  Moreover, X-rays 
of the veteran's right elbow did not result in a diagnosis of 
degenerative arthritis.  X-rays showed no definite bony or 
joint abnormality.  Accordingly an evaluation in excess of 10 
percent is not for consideration under Diagnostic Codes 5019-
5206, 5207, 5208.  In addition, there is no evidence of elbow 
ankylosis, a joint fracture, with marked cubitus varus or 
cubitus valgus deformity or with ununited fracture of the 
head of the radius, nonunion in the lower half of the ulna, 
nonunion in the upper half of the radius, or impairment of 
supination and pronation to warrant a higher rating under 
Diagnostic Codes 5205, 5209, 5211, 5212 or 5213.  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5205, 5209, 5211, 5212, 5213 
(2001).  There is no evidence, in the absence of arthritis, 
suggesting that her disability has been more severe than the 
extent contemplated in a 10 percent rating at any time during 
the period of this initial evaluation.  Thus, the 
preponderance of the evidence is against the assignment of a 
higher rating for the veteran's service-connected right elbow 
epicondylitis.


3.  Bilateral Tibial Plateau Fractures

The veteran's leg disabilities are currently evaluated under 
Diagnostic Code 5262, which pertains to impairment of the 
tibia and fibula.  With regard to stress fractures of the 
right and left tibial plateaux, a 10 percent rating will be 
assigned for impairment of the tibia and fibula with malunion 
and slight knee or ankle disability.  A 20 percent rating 
will be assigned for malunion of the tibia and fibula with 
moderate knee or ankle disability.  A 30 percent evaluation 
will be assigned for malunion of the tibia and fibula with 
marked knee or ankle disability.  A 40 percent evaluation 
requires nonunion of the tibia and fibula when there is loose 
motion requiring a brace.  38 C.F.R. § 4.71a, Diagnostic Code 
5262 (2001).

The medical findings demonstrate that the veteran's stress 
fractures of the right and left tibial plateaux, have been 
manifested by slight tenderness, complaints of pain, nearly 
full range of motion, and functional impairment rated as 
minor.  Based on these findings, the Board believes the 
veteran's leg disabilities are properly characterized as 
slight.  Because moderate knee or ankle disabilities have not 
been shown, a higher evaluation is not warranted under 
Diagnostic Code 5262 for impairment of the tibia and fibula.  
38 C.F.R. § 4.71a, Diagnostic Code 5262. 

There is no evidence of appreciable impairment of the tibias.  
Looking to the criteria for rating ankle disabilities, there 
is no evidence of ankylosis ratable under Diagnostic Code 
5270 or 5272, malunion ratable under Diagnostic Code 5273.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5272, 5273 
(2001).  Limited motion of the ankle will be rated as 20 
percent disabling if marked and 10 percent disabling if 
moderate.  38 C.F.R. § 4.71a, Diagnostic Code 5271 (2001).  
The minor functional impairment noted by the March 2001 VA 
examiner is contemplated by the current 10 percent rating, 
since it essentially provides the entire basis for the 
description of slight tibial disabilities.  There are no 
other symptoms associated with the service-connected 
disabilities other than complaints of pain and tenderness.  
Based upon the foregoing, the Board finds that the 
preponderance of the evidence is against entitlement to 
initial evaluations in excess of 10 percent for the veteran's 
right and left tibial plateaux fractures, since April 1995.  
See Fenderson, 12 Vet. App. 119; DeLuca, 8 Vet. App. 204-07.  

Again, any pain or tenderness associated with the bilateral 
tibial plateaux stress fractures are already contemplated by 
the 10 percent rating assigned under Diagnostic Code 5262.  
There is no evidence, in the absence of arthritis, suggesting 
that her leg disabilities have been more severe than the 
extent contemplated by the current 10 percent rating at any 
time during the period of this initial evaluation.  Thus, the 
preponderance of the evidence is against the assignment of a 
higher rating for the veteran's service-connected right and 
left tibial plateaux fractures.

4.  Left Foot Fracture

The Rating Schedule provides a 10 percent rating for moderate 
foot injuries and a 20 percent rating for moderately severe 
foot injuries.  38 C.F.R. § 4.71a, Diagnostic Code 5284 
(2001).  The Court has held that the provisions 38 C.F.R. §§ 
4.40 and 4.45 are applicable to disabilities rated under 
Diagnostic Code 5284.  See Fenderson v. West, 12 Vet. App. 
119.

Based upon the evidence of record, the Board finds 
entitlement to an increased rating for a left foot fracture 
is not warranted.  Medical evidence demonstrates the 
veteran's disorder is presently manifested by pain to the 
plantar surface of the left heel with no evidence of 
arthritis, edema, gait abnormality, or weight-bearing 
abnormality.  Therefore, even considering pain and minimal 
functional impairment, the left foot disability is not shown 
to be moderately disabling.  The preponderance of the 
evidence is against the claim for a higher or "staged" rating 
for a left foot fracture.

III.  Conclusion

The statements presented by the veteran and her mother in 
connection with her claims have been considered, but the 
medical findings on examination are considered to be more 
reliable in terms of disability evaluation.

In reaching this decision the Board considered the issue of 
whether the veteran's service-connected disabilities standing 
alone present an exceptional or unusual disability picture, 
as to render impractical the application of the regular 
schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2001); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  Significantly, however, no 
evidence has been presented showing factors such as a marked 
interference with employment or frequent periods of 
hospitalization, due solely to the veteran's service-
connected disabilities, as to render impractical the 
application of the regular schedular standards.  In the 
absence of such factors, the Board finds that the criteria 
for submission for assignment of an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) are not met.

Finally, the Board finds that the weight of the evidence 
establishes that the following disabilities are no more than 
10 percent (DeQuervain's tenosynovitis of the left wrist, 
epicondylitis of the right elbow, and bilateral tibial 
plateaux fractures) and noncompensable for a left foot 
fracture.  As the preponderance of the evidence is against 
increased ratings, the benefit-of-the-doubt doctrine does not 
apply.  38 U.S.C.A. § 5107 (West Supp. 2001); Gilbert v. 
Derwinski, 1 Vet. App 49, 55-56 (1990).


ORDER

Entitlement to service connection for a left femur fracture 
is denied.

Entitlement to service connection for a right femur fracture 
is denied.

Entitlement to a higher initial rating in excess of 10 
percent for DeQuervain's tenosynovitis of the left wrist is 
denied.

Entitlement to a higher initial rating in excess of 10 
percent for epicondylitis of the right elbow is denied.

Entitlement to a higher initial rating in excess of 10 
percent for right tibial plateau fracture is denied.

Entitlement to a higher initial rating in excess of 10 
percent for left tibial plateau fracture is denied.

Entitlement to an initial compensable rating for a left foot 
fracture is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

